Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 06, 2020

The Court of Appeals hereby passes the following order:

A20A1262. THORNLEY FORREST v. DAYTONIA FORREST.

      Thornley Forrest filed this direct appeal of the trial court’s order finding him
in willful contempt of the parties’ divorce decree. We lack jurisdiction.
      Appeals from orders entered in domestic relations cases, including orders
holding persons in contempt of divorce decrees, must come by application for
discretionary review. See OCGA § 5-6-35 (a) (2); see also Norman v. Ault, 287 Ga.
324, 330-331 (6) (695 SE2d 633) (2010); Russo v. Manning, 252 Ga. 155, 155-156
(312 SE2d 319) (1984). “Compliance with the discretionary appeals procedure is
jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). Thornley Forrest’s failure to follow the required appellate
procedure deprives us of jurisdiction over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/06/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.